DETAILED ACTION
This Office action has been issued in response to amendment filed September 13, 2022. 
Claims 1, 6, 9, 12-14 and 16-17 have been amended. Currently, claims 1-17 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-17 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments directed to 35 USC 112(b) rejection have been fully considered, but they are not persuasive. The term ‘reliability value’ is merely intended use or it is indefinite. The term reliability can be interpreted as any type dependability or trustworthiness etc. As such, the limitation is indefinite or they are merely intended use. Applicant’s may amend the claim defining the term in the claim based on original specification.
Applicant’s remarks and arguments directed to the 35 USC § 103(a) have been fully considered but they are not persuasive. Applicant’s argues that Wang in view of Chen do not teach or suggest “determining a label corresponding to each query sample included in the query set, based on a feature vector for a detection sample of the one or more detection sample mapped to a latent space by considering a relationship between the detection samples included in the detection set”. The arguments however are not persuasive for several reason. Wang in view of Chen in fact teaches the amended claim recited limitations. Applicant’s original specification disclosed, the label may include computing a probability distribution of candidate labels to be allocated…..samples included in the detection set in the latent space, and determining the label based on the computed probability distribution. The features vector of the detection sample…finding an element having a maximum value in the probability distribution of the candidate labels to be allocated to the query sample ([0008], [0097]). Similarly, Wang teaches tracking include shape or color of the multiple frames (e.g. label), tracking performed by estimating object in each frame (e.g. label) ([0006]), object identification include size, appearance (e.g. label) of the image ([0004]), for a set of image detection, provide identification of multiple targets (e.g. label), solve object function and maximum probability for the target module ([0010]), denotes size, appearance and represents a target-specific classifier (e.g. label) that is trained using the previous detections ([0030]), iterative process include collecting samples to learn the appearance ([0035]), feature vector representing the appearance of detection responses in tracklets, sample are generated from the different tracklets, map data points into a dimensional space ([0038], [0044]), these features teaches the amended claim recited limitations of determining a label corresponding to each…sample included…, based on a feature vector for a detection sample of the one or more detection samples mapped to a latent space by considering a relationship between the detection samples included in the detection set. Wang teaches the claimed invention including the limitations of samples ([0015]). Wang does not explicitly teach the limitations of a query set including one or more query samples; each query sample, the query set. In the same filed of endeavor, Chen teaches the claim recited limitations of a query set including one or more query samples; each query sample, the query set (see Chen, [0004], data set associated with neural network output, image associated with numerous query). Therefore, the combined references teach the amended claim recited limitations. In addition, Wang also teaches the amended claim recited limitations. Wang teaches date set include neural network, the data sets from an image obtained associated with a prediction query, such as “What type of dog is shown in the photo?” or “What is the estimated value of the house shown in the photo? (e.g. label) ([0007]), testing images associated with labels ([0007]), image captioning, the probability of a predicted word used and compute ([0060]), a feature embedding include a mapping of a discrete, categorical, variable to a vector representation, dimension learned continuous vector representations and the subject data set in a feature space ([0093]), these features also teach the argued amended claim recited limitations. Applicant’s fails to consider each of the paragraphs on Wang in view of Chen references. Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. Examiner examines the claims based on ‘broad and reasonable interpretation of claim’ as recommended by MPEP§ 2105. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 12, 13 and 14 recited the limitation of “reliability value”. The phrase ‘reliability’ is    merely intended use. The limitation which are intended use do not distinguish the claim limitations from the prior art of record.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.

Claim Rejections- 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
8.	Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2018/0114072 A1; Filing date 10/25/2016), hereinafter Wang in view of Chen et al. (US 2021/0110275 A1; Filing date 10/11/2019), hereinafter Chen.  
	As for claim 1, Wang teaches a method for tracking an object, which is performed by a computing device including at least one processor, the method comprising (see [0010], tracking system includes a first module for creating an initial trajectory model for multiple targets from a set of received image detection):
obtaining…samples from a first frame included in an image sequence including two or more image frames; obtaining a detection set including one or more detection samples from a second frame included in the image sequence; and (see [0014], tracking method includes multiple targets from a set of received image detections, [0015], tracking system include a sample collection module that takes tracklets and generates samples, that include PCCA algorithms);
determining a label corresponding to each…sample included…, based on a feature vector for a detection sample of the one or more detection samples mapped to a latent space by considering a relationship between detection samples included in the detection set (see [0006], [0010], multiple targets from a set of image detections, [0015], metric learning module can generate samples, [0038], the feature vector representing the appearance of detection responses in tracklets. The positive samples are generated from the same tracklet and negative samples from different tracklets, where the positive training set S.sub.i.sup.P and the negative training set S.sub.i.sup.N can be defined, [0035], [0044]. Also see response to arguments section above;).
Wang teaches the claimed invention including the limitations of samples ([0015]). Wang does not explicitly teach the limitations of a query set including one or more query samples; each query sample, the query set. In the same filed of endeavor, Chen teaches the claim recited limitations of a query set including one or more query samples; each query sample, the query set (see Chen, [0004], data set associated with neural network output, image associated with numerous query).
Wang and Chen both references teach features that are directed to analogous art and they are from the same field of endeavor, such as detecting and updating image data sets. Training samples are collected to learn metrics about the data sets, deep learning methods are used for obtaining training samples of the data sets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s teaching to Wang’s system  for providing grad-CAM style visual explanations based on image testing data. Hence, generating embedding grad-weights from training data sets, which is based on one or more triples, anchor, positive and negative data. The triplet loss data deliver similarity information about anchor/positive/negative pairs and provide useful information about pertinent regions of an anchor image (see Chen, [0008]).
As for claim 16, 
		The limitations therein have substantially the same scope as claim 1 because claim 16 is a non-transitory computer-readable storage medium claim for implementing the steps as recited in claim 1. Therefore, claim 16 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s teaching to Wang’s system  for providing grad-CAM style visual explanations based on image testing data. Hence, generating embedding grad-weights from training data sets, which is based on one or more triples, anchor, positive and negative data. The triplet loss data deliver similarity information about anchor/positive/negative pairs and provide useful information about pertinent regions of an anchor image (see Chen, [0008]).
As for claim 17, 
		The limitations therein have substantially the same scope as claim 1 because claim 17 is an apparatus claim for implementing the steps as recited in claim 1. Therefore, claim 17 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s teaching to Wang’s system  for providing grad-CAM style visual explanations based on image testing data. Hence, generating embedding grad-weights from training data sets, which is based on one or more triples, anchor, positive and negative data. The triplet loss data deliver similarity information about anchor/positive/negative pairs and provide useful information about pertinent regions of an anchor image (see Chen, [0008]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Wang and Chen teaches:
wherein the determining of the label includes, computing a probability distribution of candidate labels to be allocated to the query sample based on a distribution of the respective detection samples included in the detection set in the latent space, and determining the label based on the computed probability distribution (see Wang, [0015], [0038], [0028]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Wang and Chen teaches:
wherein the determining of the label includes, calculating a correlation between a query feature vector for the query sample and a detection feature vector for the detection sample, and determining the label based on the calculated correlation (see Wang, [0018], [0038]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Wang and Chen teaches:
further comprising: obtaining a first feature vector for a query sample by inputting the query sample into a neural network based feature embedding model; or obtaining a first feature vector for the detection sample by inputting the detection sample into the feature embedding model (see Wang, [0015], [0038]; Also see Chen, [0004]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Wang and Chen teaches:
further comprising: obtaining a second feature vector for the detection sample based on a neural network based detection embedding model (see Wang, [0038]; ; Also see Chen, [0042]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Wang and Chen teaches:
further comprising: obtaining a second feature vector for the query sample based on a neural network based query embedding model (see Wang, [0010]; Also see Chen, [0004]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Wang and Chen teaches:
further comprising: generating input data for the query embedding model based on output data for the query sample of the neural network based feature embedding model and output data
for the detection sample of the neural network based detection embedding model (see Wang, 

[0015]; Also see Chen, [0004], [0042]).

As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Wang and Chen teaches:

wherein the obtaining of the second feature vector for the query sample is further based on a first feature vector for the query sample, and a weighted average vector calculated based on at least one detection sample, and the first feature vector and the second feature vector are different from each other (see Wang, [0015], [0048]; Also see Chen, [0004], [0042]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Wang and Chen teaches:
wherein the obtaining of the second feature vector for the query sample includes sequentially concatenating the first feature vector for the query sample and the weighted average vector, and inputting the both vectors sequentially concatenated into a fully connected network function included in the query embedding model (see Wang, [0030], [0048], [0058]; Also see Chen, [0004], [0042]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Wang and Chen teaches:

wherein the weighted average vector is calculated as a result of computing a correlation between the first feature vector for the query sample and the second feature vector for at least one detection sample included in the detection set (see Wang, [0018], [0038]; Also see Chen, [0004], [0042]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Wang and Chen teaches:
further comprising: computing detection reliability value for each of one or more detection samples included in the detection set (see Wang, [0006], [0028]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Wang and Chen teaches:

wherein the computing of the detection reliability value is performed based on a neural network based determination model receiving the first feature vector for the detection sample, and then outputting the detection reliability (see Wang, [0028], [0038]; Also see Chen, [0039]).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Wang and Chen teaches:
further comprising: obtaining the first feature vector for the query sample and the first feature vector for the detection sample based on a neural network based feature embedding model; obtaining the second feature vector for the detection sample based on a neural network based detection embedding model; obtaining the second feature vector for the query sample based on a neural network based query embedding model; and computing the detection reliability value for the detection sample based on a neural network based determination model (see Wang, [0028], [0038]; Also see Chen, [0093]).
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Wang and Chen teaches:
wherein the determining of the label is performed based on a similarity calculated between the second feature vector for the query sample and the second feature vector for the detection sample (see Wang, [0007], [0038]; Also see Chen, [0093]).
9.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (US 2018/0114072 A1), Chen (US 2021/0110275 A1) and further in view of Wang et al. (US 2020/0126241 A1), hereinafter Wang’6241.
As for claim 6, Wang and Chen teaches the claimed invention including the limitation of “wherein the detection embedding model includes at least one bidirectional…cell, and the obtaining of the second feature vector for the detection sample is performed additionally based on a first feature vector for the detection sample, and an output vector of the bidirectional ….cell for at least one detection sample different from the detection sample, and the first feature vector and the second feature vector are different from each other (see Wang, Fig. 3, 5, [0004], [0042]).
Wang and Chen do not explicitly teach the limitations of “LSTM cell”. In the same field of endeavor, Wang’6241 teaches the limitations of “LSTM cell” (see Wang’6241, [0007] Long Short-Term Memory (LSTM) network for multi-object framework). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Wang’6241 to Wang’s system (as modified by Chen). Ordinary skilled artisans have been motivated to do so, as suggested by Wang’6241, for LSTM model for the short-term memory which can last for a long-period of time. Hence, a multi-object framework can achieve increased tracking accuracy ([0008]).  The multi-object framework has improved performance and can be flexible utilized in arbitrary scenarios ([0008]).
In addition, both of the references (Wang and Wang’6241) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, creating a trajectory model for multiple targets from a set of received image detections. This close relation between both of the references highly suggests an expectation of success.
Prior Arts
10. 	US 2019/0066313 A1 teaches matching similarity by comparing features extracted by the neural network, namely features of each of the two or more input images, and thereby outputting, as an identification result, identification information and position information about one or more objects ([0003]).
	US 20200013190 A1 teaches tracking position of the detected object includes: in response that the result of determining the reliability indicates that the reliability of the result of finding the amount of change in image is lower than a predetermined threshold, calculating a motion vector by using an optical flow to find the amount of change in image. Number of features and training data being labeled ([0084]).
	Online Multi-Object Tracking with Dual Matching Attention Networks, Zhu et al., Published in MIT, 2019 teaches noisy detections and conclusions for multi-object framework, comparing images, generating maps among paired images (Fig. 1(a)).
	Also see WO2021067376A1, EP 3800590A1, WO2021146703A1, US 20180260414, US 20200394559, US 20210224612, US 11062179, US 20200013190, US 20200126241, US 2018026108, US 20190133332, US 101912569, US 102122859, US 102152318, US 102217003, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 

Conclusion
The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(a), 37 C.F.R. § 1.111(c)).
11.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
12.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.	Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154  
9/30/22